Citation Nr: 1142417	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-33 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151  for a disability of the bilateral eyes, to include vision loss, as a result of treatment by the VA in June 2006. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active military service from May 1966 to April 1967. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b)  (West 2002).  


FINDING OF FACT

The Veteran does not have additional disability of either eye, to include vision loss, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable. 


CONCLUSION OF LAW

Compensation for a disability of the bilateral eyes, to include vision loss, as a result of VA treatment in June 2006, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.361 (2011).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensation Under 38 U.S.C.A. § 1151

The Veteran seeks benefits under 38 U.S.C.A. § 1151  for a bilateral eye disability.  He asserts that VA health care providers caused his bilateral eye disability as a result of surgery in June 2006, because, "I was not blind before the surgery, but was after in June of 2006."  The transcript of Veteran's hearing, held in May 2011, shows that the Veteran's representative stated the following: the Veteran initially presented to VA on June 6, 2006, after falling a month before, and sustaining an injury to the left eye; he reported having blurred vision since his fall, and that his eye was blood-ridden, although his vision had increased in the last few weeks; he had a history of primary open-angle glaucoma that was stable on medications, "[a]t that time surgery was recommended but you were unable to have stayed to be further evaluated and went home.  You were seen again on June 23, 2006", on June 23, 2006, the Veteran was noted to have a protruding half-superiorly and superiorly-prolapsed iris; on June 23, 2006, an intraocular lens exchange, anterior vitrectomy, and retina repair was performed for the left eye; risk of this surgery to include infection, retinal tears, retinal detachment, need for additional procedures and risk of losing the eye completely were explained and consent for treatment procedure was signed."  The Veteran indicated the following: he had no additional evidence or testimony to present regarding either carelessness or negligence or lack of proper skill by the VA; there was nothing wrong with his right eye, and he had good right eye vision; on June 6, 2006, he left the VA medical facility without telling anyone because, "I was going too long, and I'm diabetic so I ...sometimes I just don't expect I have to stay, and it's a ..." (sentence uncompleted); although immediate surgery was recommended, he went home and took his medication for diabetes; on June 23, 2006, he returned for additional treatment, possibly due to eye pain, nobody had suggested that he go back sooner; he asserted that his claim should be granted because, "Well, I wasn't blind when I went in and now I can't see (inaudible) after the surgery."  

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or DIC compensation, shall be awarded the same manner as if the additional disability or death were service connected.  It is further provided that the proximate cause of the disability or death was (A) the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment or, (B) the disability must be proximately caused by an event not reasonably foreseeable. 

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed as of October 1, 1997.  Prior to that time, 38 C.F.R. § 3.358 is to be applied.  In this case, the Veteran's claim was received after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is for application.   

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011). 

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health- care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2011). 

A determination of the additional disability includes consideration of pathology prior to, during, and after VA treatment.  To determine whether a veteran has additional disability, VA compares a veteran's condition immediately before the beginning of the treatment upon which the claim is based to the veteran's condition after the treatment has stopped.  38 C.F.R. § 3.361(b).  

The relevant history is as follows: 

VA progress notes include a report, dated June 6, 2006, which shows that the Veteran had been referred to optometry for an eye injury.  He reported falling a month before, with blurry left eye vision since his fall.  He also reported that his eye was "blood red after fall, but has subsided since."  He gave a three-week history of diminished vision in the left eye, which had improved over the last week.  The report notes a history that included POAG (primary open-angle glaucoma), diabetic neuropathies, and NIDDM (non-insulin-dependent diabetes mellitus).  On examination, vision was 20/20 -2 OD (right eye), and 20/200 PH (pin hole) and 20/40 -1 OS (left eye).  The report notes a flat iris of the left eye that was torn superiorly, and that the left eye had a haptic protruding through the superior conjunctiva near the ciliary body.  The assessment notes an exposed PCIOL (posterior chamber intraocular lens) haptic, left eye, with protrusion of haptic into superior sclera near the ciliary body.  The report states the following: he was to begin Vigamox for prophylactic coverage, and wear an eye shield on his left eye.  He was told not to rub or bump his left eye at any time.  He was asked to stay and be evaluated by Dr. B[redacted] this afternoon, however, he stated that he could not stay and he refused to wait.  He was warned that if this issue is not addressed he could get an infection and could go blind.  He was to rtc (return to clinic) on Thursday to be evaluated by Dr. B.  He was also advised to go to urgent care for an urgent evaluation of syncope, and warned that he was at risk for sudden death and that he needed to be evaluated; three doctors all repeated this to him and urged him to go to urgent care.  The Veteran "expressed understanding but he refused to go to urgent care.  He stated he needed to leave."    

A VA "operation report," dated June 23, 2006, shows that the Veteran was noted to have initially presented on June 6, 2006 and stated that he had fallen a month before, and that he had blurred left eye vision and that his left eye was blood-red, but that his left eye had been getting better and become less red.  He reported over the last two weeks his vision had decreased, and then improved over the last week.  The report states:

On examination at that time he had been found to have visual acuity of 20/200 and pin hole to 20/40.  He was also found to have a haptic of his posterior IOL that was protruding through a dehisced superior wound.  At that time it was recommended that he have urgent surgery.  That patient at that time was unable to stay to be examined and requested that he be allowed to go home.  The patient again presented for examination on 6/23/06 where he was seen by Dr. B[redacted].  It was seen again that the patient had a protruding haptic superiorly and he had prolapsed iris superiorly.  He was Seidel negative.  At this visit he was 20/200 in the left eye and pin hole 20/40.  It was explained to the patient with this haptic as it was he was at risk for infection, he was at risk for loosing [sic] the eye from fibrous ingrowth, he was at risk for infection, he was at risk for getting a retinal tear, retinal detachment and the patient was told that he needed eye surgery to remove the lens and to repair his ruptured globe and to replace the lens with a lens.  The patient understood. The patient was also told of the risks of surgery including risk of infection, risk of retinal tears, risk of retinal detachment, risk of needing additional procedure, risk of loosing [sic] the eye completely, risk of blurred vision after surgery, risk of needing drops after surgery.  The patient understood and requested that surgery be performed.

The report indicates that the Veteran underwent an intraocular lens exchange in the left eye, anterior vitrectomy of the left eye, and ruptured globe repair of the left eye.  The pre- and post-operative diagnoses were ruptured globe of the left eye with protrusion of uvea with prolapsed of intraocular lens.  

A number of VA progress notes dated after the Veteran's June 23, 2006 operation note that his wound was well-approximated.  The assessments note status post ruptured globe repair, left eye, with anterior vitrectomy and IOL (intraocular lens) exchange.  Some reports note continuing improved vision, with one notation that there was no infection.   

A July 28, 2006 report states that the Veteran had reported significantly decreased left eye vision "due to macula off retinal detachment" that extends temporally/inferiorly.  The report states that he was informed that he had a retinal detachment in his left eye that was likely causing his significant visual loss, and that he should wait in the eye clinic until a physician arrived to provide him with further evaluation.  However, the Veteran left the waiting room prior to the physician's arrival and did not return to the eye clinic.  The report states that the Veteran had left the eye clinic AMA (against medical advice) "despite knowing that he had a serious eye condition that could progress further and cause total visual loss.  It was further noted that a message had been left on the Veteran's phone "describing the serious nature of this retinal detachment and that he should return to the eye clinic on Mon/Tues to be evaluated again, and that he will likely need to be seen in f/u (follow-up) retina clinic for eval[uation], and likely RD (retinal detachment) repair OS."   

An August 2, 2006 report shows that the Veteran reported that the Veteran had returned his phone call, and stated that, "[H]e simply did not want to wait."  

An August 9, 2006 report shows that the Veteran reported that his original fall was due to drinking, and that he did not remember.  He was offered assistance for alcohol use.  A scleral buckle was recommended.  

A January 2007 report shows that the Veteran had been scheduled for surgery outside the VA system with a private health care provider, Retina Vitreous Associates, on November 5, 2006, but that the Veteran failed to report.  The Veteran stated that he did not have transportation.  See also March 27, 2007 report (same).  The report notes that he was still on Dr. H[redacted]'s surgery schedule.  

A March 27, 2007 report notes a complete retinal detachment with rubeosis and ueveitis/vitritis, left eye.   

A June 19, 2007 report notes that symptom intervention was not recommended due to "severe sub-retinal fibrosis" of the left eye.  Visual acuity for the left eye was "LP" (light perception).  The report indicates that the Veteran was continued on medication, that there was nothing to do be make sure he was comfortable, that he was to be scheduled for follow-up treatment in two to three months.  The report notes that the Veteran was seen, examiner, and discussed with another physician, who agreed with the management plan.  

VA progress notes, dated in July 2007, show that the Veteran  reported blurry left eye vision following hitting himself in the eye with his wrist splint, but that this had resolved.  The reports note that he was still on Dr. H[redacted]'s surgery schedule.  A July 13, 2007 report notes that the right eye visual acuity was 20/20, and that the left eye visual acuity was NLP (no light perception). The assessment notes inter alia complete retinal detachment with left eye rubeosis, and uveitis, and POAG, pseudophakia, blepharitis, and diabetic retinopathy (both eyes).  

VA progress notes, dated thereafter, note that "surgical" intervention (as opposed to "symptom" intervention) was not recommended due to sub-retinal fibrosis.  The VA progress notes show that the Veteran received follow-up vision care on about a monthly basis through the end of 2008, with additional vision care in May 2009.

The Board finds that the claim must be denied.  With regard to the right eye, the Veteran has testified to the effect that there is nothing wrong with his right eye, and his arguments clearly only pertain to his left eye.  His right eye was not injured in association with the injury that appears to be the origin of the issue on appeal, i.e., the trauma to his left eye in about May 2006.  VA has not performed surgery on the Veteran's right eye, and the most recent treatment report of record is a May 2009 VA progress note which shows that visual acuity in the right eye was 20/20.  There is no competent opinion which implicates the provisions at 38 U.S.C.A. § 1151 for the right eye, i.e., which indicates that the Veteran may have additional disability of his right eye, to include vision loss, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for a right eye disability, and that compensation for a right eye disability under 38 U.S.C.A. § 1151 is not warranted.

With regard to the left eye, the Board first notes that VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for Human Immunodeficiency Virus (HIV). The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d). 

In this case, the claims file include a "Consent for treatment/procedure" form, which shows that the Veteran was recommended for a vitrectomy, intraocular lens exchange or secondary placement, and intraocular lens removal.  He was informed what these procedures involved, upon what part of the body was to be performed, the expected benefits, the known risks of the treatment (including, but not limited to, loss of vision, loss of depth perception, retinal detachment, and uveitis), and the alternatives to the proposed procedures.  The form is signed by the Veteran, a VA physician, and a witness.  The form states that with his signature, the Veteran attested that all relevant aspects of the proposed treatment had been discussed with him in language that he could understand, to include a discussion of the risks and likelihood of success of each option, and that he demonstrated comprehension of the discussion.  

At the Veteran's hearing, held in May 2011, the Veteran's representative stated that the risk of the Veteran's June 2006 surgery, to include infection, retinal tears, retinal detachment, the need for additional procedures, and the risk of losing the eye completely, were explained, and that consent for the treatment procedures was signed.  

Given the foregoing, the Board finds that the evidence shows that the procedures at 38 C.F.R. § 17.32 were satisfactorily complied with, and that the Veteran's informed consent is shown to have been obtained.  See 38 C.F.R. § 3.361. 

The evidence shows that the Veteran sustained a left eye injury in about May 2006.  He waited about one month to seek treatment, specifically, until June 6, 2006.  At that time, he was provided with medication for prophylactic coverage, and an eye shield on his left eye.  He recommended for urgent surgery, and he was warned that if this issue is not addressed he could get an infection and could go blind.  Three doctors also apparently urged him to go to urgent care.  However, the Veteran refused to wait or to otherwise seek urgent care.  The next record of treatment is dated about 17 days later, and shows that on June 23, 2006, the Veteran underwent an intraocular lens exchange in the left eye, anterior vitrectomy of the left eye, ruptured globe repair of the left eye.  The report shows that prior to surgery, his left eye visual acuity was unchanged from June 6, 2006 (visual acuity of 20/200 and pin hole to 20/40).  The consent form shows that he was advised that the risks of his surgery may include retinal detachment, and loss of vision.  On July 28, 2006, the Veteran was found to have significantly decreased left eye vision "due to macula off retinal detachment" that extends temporally/inferiorly.  The Veteran was told that he had a serious eye condition that could progress further and cause total visual loss, and urged to wait in the eye clinic until a physician arrived to provide him with further evaluation.  However, the Veteran left the eye clinic against medical advice.  On August 9, 2006, a sclera buckle (surgery) was recommended.  In November 2006, the Veteran was scheduled for surgery with a private health care provider, however, he failed to report.  On June 19, 2007, VA physicians determined that surgical intervention was not recommended due to "severe sub-retinal fibrosis" of the left eye.  Visual acuity for the left eye was "LP" (light perception).  

There is no competent opinion of record which implicates the provisions at 38 U.S.C.A. § 1151 for the left eye, i.e., which indicates that the Veteran may have additional disability of his left eye, to include vision loss, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.  

In summary, there is substantial evidence to show that the Veteran was not compliant with his care and that this noncompliance resulted in substantial delays to his recommended treatment, to include leaving VA medical facilities on two occasions against medical advice (on one of those occasions (June 6, 2006) urgent surgery was recommended), and failure to report for left eye surgery in November 2006.  There is no competent opinion of record in support of the claim.  The Veteran's left eye disability is therefore not shown to have been the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA; nor does the evidence show that he has a left eye disability that was proximately caused by an event not reasonably foreseeable, and, thus, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151  have not been met.  

Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for a bilateral eye disability under 38 U.S.C.A. § 1151 is not warranted.  As such, the Board finds no reasonable basis upon which to predicate a grant of the benefits sought on appeal.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303   (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that the Veteran has an eye disability for which compensation is warranted under 38 U.S.C.A. § 1151.  In this case, when the Veteran's medical records are considered, the Board finds that the medical evidence outweighs the Veteran's contentions that he has an eye disability for which compensation is warranted under 38 U.S.C.A. § 1151.   

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May and November of 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available relevant treatment reports have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  

The Veteran has not been afforded examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, the evidence shows that the Veteran was not compliant with his care and that this noncompliance resulted in substantial delays to his recommended left eye treatment, to include leaving VA medical facilities on two occasions against medical advice (on one of those occasions (June 6, 2006) urgent surgery was recommended), and failure to report for left eye surgery in November 2006.  There is no competent opinion of record in support of the claim.  With regard to the right eye, it is recently shown to have 20/20 vision, the Veteran has testified that there is nothing wrong with his right eye and he has good right eye vision, and there does not appear to be any right eye VA treatment in issue.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


